DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, as noted during the interview of record, have distinguished over the prior art of record.  The prior art of record representing the most pertinent prior art, the claims distinguish over the art as a whole.  In view of this, the 35 USC 103 rejections are withdrawn.  Use of qualitative scores in the context of the claims, especially for time, is especially noteworthy in distinguishing over the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to an abstract idea (mental process) without significantly more. Claims 1-11 are method claims, claim 12 is an article of manufacture claim, and claims 13-20 are system (apparatus) claims.  Claim 1 is substantially similar to claims 12 and 13, and recites:
selecting a physical event to be modeled; (a person can do this mentally)
generating a profile for the physical event based on an event type of the physical event; (a person can mentally decide on a profile for the event)
obtaining data from a plurality of data sources, (this amounts to necessary data gathering, equivalent to consulting and updating an activity log – see MPEP 2106.05(g).  As such, while not a mental process, it is not sufficient to provide significantly more)
wherein the obtained data comprises data relevant to the physical event that is collected by the plurality of data sources, and further (this is detail regarding the gathered data, which could be easily handled by a person memorizing or writing on paper)
wherein at least a portion of the obtained data comprises one or more of spatial and temporal references associated with the collection of the data; (as above, a person could easily record this on paper)
generating a digital representation of the physical event based on at least a portion of the obtained data and the generated profile; and (a person could mentally imagine such an event or draw one on paper, the “digital” recitation amounts to invocation of a generic digital computer system to perform the generic task of processing information)
utilizing the digital representation to analyze one or more other physical events associated with the modeled physical event; (a person can analyze additional events mentally)
wherein generating the profile comprises generating one or more qualitative scores for attributes of the profile, the attributes comprising one or more of participating elements, geo-locations and time references associated with the physical event; (a person can generate qualitative scores mentally)
wherein obtaining data comprises comparing the at least a portion of the obtained data with the one or more qualitative scores for the attributes to identify the data relevant to the physical event; and (a person can mentally cross-reference data with qualitative scores, and can do so efficiently with aid of pencil and paper by writing notes and cross-checking a list)
wherein the method is implemented via one or more processing devices each comprising a processor coupled to a memory. (this amounts to generic computer components being invoked to carry out the generic computer tasks of storing data and executing instructions)
 This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element – data collection and use of generic computer components. The processor/memory/digital information in the claims are recited at a high-level of generality (see above) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See above for an analysis of the data collection, which similarly does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor/memory/digital information to perform both the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  As set forth above, necessary data collection similarly does not provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-5 further set forth features that a person can perform mentally, or specify the data that a person could record on paper.  Dependent claims 6-11 set forth details of the data collection, but these details recite only routine, conventional, and well-known manners of collecting data.   Claim 6 and 7’s recitation of a distributed ledger system would include a blockchain (¶59 of specification), which is a well known and established system and a term of the art familiar to one of ordinary skill in the art.  Claim 8’s recitation of clusters of connected vehicles includes vehicle communications to a center, which is well known in the art (see Ogawa, ¶3 There is known a technology for transmitting vehicle information acquired by a vehicle based on a predetermined acquisition condition from the vehicle to a center.).  Claim 9’s recitation of traffic control infrastructure would include the well-known communication features of Ogawa set forth for claim 8. Claim 10’s satellite feature includes GPS (¶37 of specification), which is a well known and established system and a term of the art familiar to one of ordinary skill in the art.  Claim 11’s recitation of a cloud platform includes Amazon Web Services (AWS) (¶36 of specification), which is a well known and established system.  For these reasons, these dependent claims remain ineligible.  Claims 12-20 recite equivalent limitations to claims 1-11 and are ineligible for the same reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147